

CONTINUING UNCONDITIONAL GUARANTY
 
WHEREAS, Wherify Wireless, Inc., a Delaware corporation, as borrower
(“Borrower”) and each Guarantor (as defined in the Security Agreement), from
time to time party thereto are entering into that certain Security Agreement
dated as of _____ __, 2008 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”; all capitalized
terms used herein shall have the same meanings ascribed to them in the Security
Agreement unless otherwise expressly stated) with the Secured Party (as defined
in the Security Agreement) (the “Lender”), pursuant to which Lender is
concurrently purchasing an aggregate principal amount of up to $800,000 of the
Borrower’s senior secured convertible bridge notes (the “Bridge Note(s)”); and
 
WHEREAS, Lender has required that each Guarantor, execute and deliver this
Continuing Unconditional Guaranty (this “Guaranty”) to Lender as a condition
precedent to purchasing the Bridge Note(s) of the Borrower; and
 
WHEREAS, each Guarantor is a wholly owned subsidiary of the Borrower and
therefore each such Guarantor will directly or indirectly receive certain
benefits from the credit accommodations hereinabove described and is therefore
willing to guaranty the prompt payment and performance of the Guaranty
Obligations (as such term is hereinafter defined) of Borrower, on the terms set
forth in this Guaranty.
 
NOW, THEREFORE, for value received and in consideration of Lender’s execution of
the Security Agreement and issuance of the Bridge Note(s) to Borrower, the
undersigned jointly and severally irrevocably, absolutely and unconditionally
guarantees (i) the full and prompt payment when due, whether at maturity or
earlier, by reason of acceleration or otherwise, and at all times thereafter, of
all of the indebtedness and obligations of every kind and nature of Borrower to
Lender, or any parent, affiliate or subsidiary of Lender (the term “Lender” as
used hereafter shall include such parents, affiliates and subsidiaries),
pursuant to the terms of the Security Agreement and the other Transaction
Documents (as defined in the Security Agreement), and whether principal,
interest, fees, costs, expenses or otherwise (including, without limitation, any
interest, fees or expenses accruing following the commencement of any
insolvency, receivership, reorganization or bankruptcy case or proceeding
relating to Borrower, whether or not a claim for post-petition interest, fees or
expenses is allowed in such case or proceeding), howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, joint or several,
now or hereafter existing, or due or to become due, and howsoever owned, held or
acquired by Lender, whether through discount, overdraft, purchase, direct loan
or as collateral or otherwise; and (ii) the prompt, full and faithful discharge
by Borrower of each and every term, condition, agreement, covenant,
representation and warranty now or hereafter made by Borrower to Lender under
the Security Agreement and the other Transaction Documents (all such
indebtedness and obligations being hereinafter referred to as the “Guaranty
Obligations”). For sake of clarity, the Guaranty Obligations shall include the
“Obligations” as defined in the Security Agreement. Each Guarantor further
agrees to pay all reasonable out-of-pocket costs and expenses, including,
without limitation, all court costs and reasonable attorneys’ and paralegals’
fees paid or incurred by Lender in collecting all or any part of the Guaranty
Obligations from, or in prosecuting or defending any action against, any
Guarantor or any other guarantor of all or any part of the Guaranty Obligations.
All amounts payable by any Guarantor under this Guaranty shall be payable upon
demand by Lender and shall be made in lawful money of the United States, in
immediately available funds.

 
 

--------------------------------------------------------------------------------

 

SECTION 1. No Fraudulent Conveyance. Notwithstanding any provision of this
Guaranty to the contrary, it is intended that this Guaranty, and any liens
and/or floating charges and security interests granted by each Guarantor to
secure this Guaranty, do not constitute a Fraudulent Conveyance (as defined
below). Consequently, each Guarantor agrees that if this Guaranty, or any liens
and/or floating charges and security interests securing this Guaranty, would,
but for the application of this sentence, constitute a Fraudulent Conveyance,
this Guaranty and each such lien and/or floating charge and security interest
shall be valid and enforceable only to the maximum extent that would not cause
this Guaranty or such lien and/or floating charge and security interest to
constitute a Fraudulent Conveyance, and this Guaranty or the other Transaction
Documents providing for such liens and/or floating charges and security
interests shall automatically be deemed to have been amended accordingly at all
relevant times. For purposes hereof, “Fraudulent Conveyance” means a fraudulent
conveyance under Section 548 of the Bankruptcy Code (as hereinafter defined) or
a fraudulent conveyance or fraudulent transfer under the provisions of any
applicable fraudulent conveyance or fraudulent transfer law or similar law of
any state, nation or other governmental unit, as in effect from time to time.
 
SECTION 2. Unconditional Guaranty. Each Guarantor hereby agrees that, except as
hereinafter provided, its obligations under this Guaranty shall be irrevocable,
absolute and unconditional, irrespective of (i) the validity or enforceability
of the Guaranty Obligations or any part thereof, or of the Bridge Note(s), or
any promissory note or other document evidencing all or any part of the Guaranty
Obligations, (ii) the absence of any attempt to collect from Borrower or any
other guarantor all or any part of the Guaranty Obligations or other action to
enforce the same, (iii) the waiver or consent by Lender with respect to any
provision of any instrument evidencing the Guaranty Obligations, or any part
thereof, or any other agreement heretofore, now or hereafter executed by
Borrower or any other guarantor, and delivered to Lender, (iv) failure by Lender
to take any steps to perfect and maintain its security interest in, or to
preserve its rights, title or interest in and to, any security or collateral for
the Guaranty Obligations, (v) the existence or nonexistence of any defenses
which may be available to Borrower or any other guarantor with respect to all or
any part of the Guaranty Obligations, (vi) the institution of any proceeding
under Chapter 11 of Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as amended (the “Bankruptcy Code”), or any similar proceeding, by or
against Borrower or any other guarantor or Lender’s election in any such
proceeding of the application of Section 1111(b)(2) of the Bankruptcy Code,
(vii) any borrowing or grant of a security interest by Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code (or use of cash
collateral under Section 363 of the Bankruptcy Code), (viii) the disallowance,
under Section 502 of the Bankruptcy Code, of all or any portion of Lender’s
claim(s) for repayment of the Guaranty Obligations, or (ix) any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of any other guarantor.
 
SECTION 3. Waiver. Each Guarantor hereby waives diligence, presentment, demand
of payment, filing of claims with a court in the event of receivership or
bankruptcy of Borrower or any other guarantor, protest or notice (except as
provided elsewhere in the Transaction Documents) with respect to the Guaranty
Obligations and all demands whatsoever, and covenants that this Guaranty will
not be discharged, except by the complete and indefeasible payment and
satisfaction in full of all of the Guaranty Obligations. Each Guarantor further
waives notice of (i) acceptance of this Guaranty, (ii) the existence or
incurring from time to time of any Guaranty Obligations guarantied hereunder,
(iii) the existence of any Default or Event of Default, demand of payment,
nonpayment, or Lender taking any action, under the Security Agreement or any
other Transaction Document, and (iv) default and demand hereunder. Upon the
occurrence and during the continuance of any Event of Default (as defined in the
Security Agreement), Lender may, in its sole election (regardless of whether the
liability of Borrower or any other guarantor of all or any part of the Guaranty
Obligations has matured or may then be enforced), proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of the Guaranty Obligations, without first proceeding against
Borrower, any other guarantor, or any other Person (as defined in the Security
Agreement), firm or corporation, or against any security or collateral for the
Guaranty Obligations. Each Guarantor agrees that this Guaranty constitutes a
guarantee of payment when due and not of collection.

 
- 2 –

--------------------------------------------------------------------------------

 

SECTION 4. Authorization. Lender is hereby authorized, without notice or demand
and without affecting the liability of any Guarantor hereunder, at any time and
from time to time to (i) renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the Guaranty Obligations or
otherwise modify, amend or change the terms of the Bridge Note(s) or any other
promissory note or other agreement, document or instrument now or hereafter
executed by Borrower or any other guarantor and delivered to Lender; (ii) accept
partial payments on the Guaranty Obligations; (iii) take and hold security or
collateral for the payment of the Guaranty Obligations guaranteed hereby, or for
the payment of this Guaranty, or for the payment of any other guaranties of the
Guaranty Obligations, and exchange, enforce, waive and release any such security
or collateral; (iv) apply such security or collateral and direct the order or
manner of sale or other disposition thereof in its discretion as it may
determine; and (v) settle, release, compromise, collect or otherwise liquidate
the Guaranty Obligations and any security or collateral therefor in any manner,
without affecting or impairing the obligations of any Guarantor hereunder.
Lender shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from Borrower or any
other source, and such determination shall be binding on each Guarantor. All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Guaranty Obligations as Lender shall determine in its
discretion without affecting the validity or enforceability of this Guaranty.
 
SECTION 5. Security Interest. To secure the payment and performance of the
Guaranty Obligations and each Guarantor’s obligations hereunder, each Guarantor
grants to Lender a continuing perfected lien and/or floating charge on and
security interest in all of such Guarantor’s right, title and interest in and to
the Collateral (as hereinafter described). The term “Collateral” is and consists
of all of the kinds and types of property described in subsections (A) through
(J) hereof, whether now owned or hereafter at any time arising, acquired or
created by such Guarantor and wherever located, and includes all replacements,
additions, accessions, substitutions, and repairs, relating thereto or therefrom
(all of the capitalized terms used in the following subsections, unless
otherwise defined herein, shall have the meanings ascribed to such terms under
the Uniform Commercial Code as in effect in the State of New York, as
applicable): (A) Accounts; (B) Deposit Accounts; (C) Documents of Title; (D)
Equipment; (E) General Intangibles; (F) Inventory; (G) Investment Property; (H)
Intellectual Property; (I) property of each Guarantor of the type described in
the definition of the term “Pledged Property” contained in the Security
Agreement; and (J) proceeds of all or any of the property described above,
including, without limitation, the proceeds of any insurance policies covering
any of the above described property. Each Guarantor hereby authorizes Lender to
record without such Guarantor’s signature any and all financing statements
deemed necessary or appropriate by Lender to the perfection of its security
interest in the Collateral. Each Guarantor agrees that Lender shall have the
rights and remedies of a secured party under the Uniform Commercial Code of the
State of New York, as now existing or hereafter amended, with respect to all of
the aforesaid property, including, without limitation, thereof, the right to
sell or otherwise dispose of any or all of such property and apply the proceeds
of such sale to the payment of the Guaranty Obligations. In addition, at any
time during the existence of an Event of Default, Lender may, in its discretion,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply toward the payment
of the Guaranty Obligations (i) any indebtedness due from Lender to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of Lender whether
for deposit or otherwise.

 
- 3 –

--------------------------------------------------------------------------------

 

SECTION 6. Guarantor’s Responsibility. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of
Borrower and any and all endorsers and/or other guarantors of any instrument or
document evidencing all or any part of the Guaranty Obligations and of all other
circumstances bearing upon the risk of nonpayment of the Guaranty Obligations or
any part thereof, and each Guarantor hereby agrees that Lender shall have no
duty to advise any Guarantor of information known to Lender regarding such
condition or any such circumstances or to undertake any investigation. If
Lender, in its discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, Lender shall be under no
obligation to update any such information or to provide any such information to
any Guarantor on any subsequent occasion. Each Guarantor further acknowledges
that such Guarantor has examined or had the opportunity to examine the Security
Agreement and the other Transaction Documents, and waives any defense which may
exist resulting from such Guarantor’s failure to receive or examine at any time
the Security Agreement or the other Transaction Documents.
 
SECTION 7. Consent. Each Guarantor consents and agrees that Lender shall be
under no obligation to marshal any assets in favor of or against such Guarantor
or in payment of any or all of the Guaranty Obligations. Each Guarantor further
agrees that, to the extent that Borrower, any Guarantor or any other Person
makes a payment or payments to Lender, or Lender receives any proceeds of
Collateral (as defined in the Security Agreement), which payment or payments or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to Borrower, its estate,
trustee, receiver or any other Person, including, without limitation, such
Guarantor, under any bankruptcy law, state or federal law, common law or
equitable theory, then to the extent of such payment or repayment, the Guaranty
Obligations or the part thereof which has been paid, reduced or satisfied by
such amount, and such Guarantor’s obligations hereunder with respect to such
portion of the Guaranty Obligations, shall be reinstated and continued in full
force and effect as of the date such initial payment, reduction or satisfaction
occurred.

 
- 4 –

--------------------------------------------------------------------------------

 

SECTION 8. Transfer. Lender may sell or assign the Guaranty Obligations or any
part thereof, or grant participations therein, and in any such event, each and
every immediate or remote assignee or holder of, or participant in, all or any
of the Guaranty Obligations shall have the right to enforce this Guaranty, by
suit or otherwise, for the benefit of such assignee, holder or participant, as
fully as if herein by name specifically given such right, but Lender shall have
an unimpaired right, prior and superior to that of any such assignee, holder or
participant, to enforce this Guaranty for the benefit of Lender, as to any part
of the Guaranty Obligations retained by Lender.
 
SECTION 9. Binding on Assigns. This Guaranty shall be binding upon each
Guarantor and upon the heirs, executors, successors (including, without
limitation, any receiver, trustee or debtor-in-possession of or for such
Guarantor) and assigns of such Guarantor, and shall inure to the benefit of
Lender and its successors in interest and assigns; provided, however, that such
Guarantor’s obligations hereunder may not be delegated or assigned without
Lender’s prior written consent.
 
SECTION 10. Representations and Warranties. Each Guarantor represents and
warrants (which representations and warranties shall survive the execution and
delivery hereof) to Lender that:
 
(a) Guarantor has the full power, authority and legal capacity to execute,
deliver and perform this Guaranty and the transactions contemplated hereby;
 
(b) No consent of any person (including, without limitation, creditors of
Guarantor), which has not been obtained as of the date hereof, and no consent,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty and the transactions contemplated hereby;
 
(c) This Guaranty has been duly executed and delivered on behalf of Guarantor,
and constitutes the legal, valid and binding obligation of Guarantor,
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium
or other laws affecting creditors’ rights generally;
 
(d) The execution, delivery and performance of this Guaranty will not violate
any applicable law, organizational document of Guarantor, or material agreement
by which Guarantor or its properties or assets are bound; and
 
(e) It is in Guarantor’s direct interest to assist Borrower in procuring credit
because Guarantor is a wholly owned subsidiary of the Borrower.
 
SECTION 11. Notwithstanding the provisions of this Guaranty, each Guarantor is
entitled to deal with the Collateral [or only the Accounts and Deposit Accounts]
in the ordinary course of business, until:-

 
- 5 –

--------------------------------------------------------------------------------

 


 
(a)
the Borrower is in breach of the provisions of the Security Agreement and the
other Transaction Documents;




 
(b)
a Guarantor is in breach of the provisions of this Guaranty;




 
(c)
a Guarantor deals with the Collateral [or only the Accounts and Deposit
Accounts] outside the ordinary course of business;




 
(b)
an appointment of a receiver to any assets, including the Collateral, of a
Guarantor or to the assets of the Borrower;




 
(c)
the levy of execution against assets of a Guarantor or the Borrower;




 
(d)
the application for winding up of a Guarantor or the Borrower;




 
(e)
the grant of an order for winding up of a Guarantor or the Borrower

 
SECTION 12. Continuation. This Guaranty shall continue in full force and effect
(and may not be revoked or terminated), and Lender shall be entitled to issue
the Bridge Note(s) and extend other financial accommodations to Borrower on the
faith hereof until such time as Lender has, in writing, notified each Guarantor
that all of the Guaranty Obligations have been indefeasibly paid and satisfied
in full and the Security Agreement has been terminated.
 
SECTION 13. Subrogation. Any and all rights of any nature of each Guarantor to
subrogation, contribution, reimbursement or indemnity and any right of such
Guarantor to recourse to any assets or property of, or payment from, Borrower or
any other guarantor of all or any part of the Guaranty Obligations as a result
of any payments made or to be made hereunder for any reason are hereby
unconditionally waived, and such Guarantor shall not at any time exercise any of
such rights unless and until all of the Guaranty Obligations have been
indefeasibly paid and satisfied in full. Any payments received by any Guarantor
in violation of this Section 13 shall be held in trust for and immediately
remitted to Lender.
 
SECTION 14. Subordination. The payment of any and all of the indebtedness,
liabilities and obligations of Borrower to each Guarantor of every kind or
nature, whether joint or several, due or to become due, absolute or contingent,
now existing or hereafter arising, and whether principal, interest, fees, costs,
expenses or otherwise (collectively, the “Subordinated Debt”), is expressly
subordinated to the Guaranty Obligations. So long as any Guaranty Obligations
remain outstanding and the Security Agreement has not been terminated, no
payment of any kind (by voluntary payment, prepayment, acceleration, setoff or
otherwise) of any portion of the Subordinated Debt may be made by Borrower or
received or accepted by any Guarantor at any time. Until such time as the
Guaranty Obligations have been indefeasibly paid and satisfied in full and the
Security Agreement has been terminated, each Guarantor will not (i) obtain any
Lien and/or floating charge on any property of Borrower to secure the
Subordinated Debt, or (ii) make demand for payment of all or any part of the
Subordinated Debt or commence any lawsuit, action or proceeding of any kind
against Borrower to recover all or any part of the Subordinated Debt. Any
payments received by any Guarantor in violation of this Section 14 shall be held
in trust for and immediately remitted to Lender.

 
- 6 –

--------------------------------------------------------------------------------

 

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS. EACH GUARANTOR HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, AND IRREVOCABLY AGREES THAT, SUBJECT TO
LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
GUARANTY SHALL BE LITIGATED IN SUCH COURTS. EACH GUARANTOR ACCEPTS FOR ITSELF,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY. EACH
GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH GUARANTOR BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH GUARANTOR, AT SUCH
GUARANTOR’S ADDRESS SET FORTH ON THE SIGNATURE PAGE HEREOF OR AS MOST RECENTLY
NOTIFIED BY SUCH GUARANTOR IN WRITING, AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID.
 
SECTION 17. JURY TRIAL WAIVER. EACH GUARANTOR AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS GUARANTY. EACH GUARANTOR AND LENDER ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS GUARANTY AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
GUARANTOR AND LENDER FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
SECTION 18. Entire Agreement; Severability. This Guaranty represents the entire
understanding and agreement between each Guarantor, on the one hand, and Lender,
on the other hand, with respect to the subject matter contained herein, and
there are no other existing agreements or understandings, whether oral or
written, between or among such parties as to such subject matter. Wherever
possible, each provision of this Guaranty shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Guaranty shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 
- 7 –

--------------------------------------------------------------------------------

 

SECTION 19. Cumulative Remedies; Amendments. All rights and remedies hereunder
and under the Security Agreement and the other Transaction Documents are
cumulative and not alternative, and Lender may proceed in any order from time to
time against Borrower, each Guarantor or any other guarantor of all or any part
of the Guaranty Obligations and their respective assets. Lender shall not have
any obligation to proceed at any time or in any manner against, or exhaust any
or all of Lender’s rights against, Borrower or any other guarantor of all or any
part of the Guaranty Obligations prior to proceeding against any Guarantor
hereunder. No failure or delay on the part of Lender in the exercise of any
power, right or privilege shall impair such power, right or privilege or be
construed to be a waiver of any Default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege. No
amendment, modification or waiver of any provision of this Guaranty, or consent
to any departure by any Guarantor therefrom, shall be effective unless the same
shall be in writing and signed by Lender and each Guarantor. Each amendment,
modification or waiver shall be effective only in the specific instance and for
the specific purpose for which the same was consented to by Lender.
 
[Remainder of Page Intentionally Left Blank]

 
- 8 –

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned as
of _____ ___, 2008.
 
BORROWER:
   
WHERIFY WIRELESS, INC.
   
By:
 
Name:
Vince Sheeran
Title:
Chief Executive Officer
   
GUARANTOR:
   
[NAME OF SUBSIDIARY]
   
By:
 
Name:
 
Title:
     
[NAME OF SUBSIDIARY]
   
By:
 
Name:
 
Title:
     
[NAME OF SUBSIDIARY]
   
By:
 
Name:
 
Title:
     
[NAME OF SUBSIDIARY]
   
By:
 
Name:
 
Title:
 


 
 

--------------------------------------------------------------------------------

 

On the ___ day of ____ in the year 2008 before me, the undersigned, personally
appeared ________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity as ______________________ Guarantor (as defined in the within
instrument), and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 

 
Notary Public


 
 

--------------------------------------------------------------------------------

 
 